Citation Nr: 1734933	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for Fuchs endothelial dystrophy of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1950 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for Fuchs endothelial dystrophy of the left eye.  The Veteran timely appealed that issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for additional disability which he claims was caused by 

knee replacement surgery at the Omaha VA Medical Center (VAMC). More specifically, the appellant contends that as a result of this overdose, he required an extended stay in the intensive care unit and developed decreased respiratory capacity, as well as chronic depression, anxiety and cognitive difficulties. After reviewing the record on appeal, the Board finds that additional development is necessary prior to further consideration



Upon review of the record, the Board concludes that a VA medical examination is necessary.

The available record shows that in March 2010, the Veteran was noted to be status post a September 2008 left cataract extraction with implant of intraocular lens in the setting of Fuchs endothelial dystrophy.  He complained of decreased visual acuity, which was noted to be likely secondary to slowly worsening corneal edema, given a healthy posterior segment.  It was noted that he was interested in possible intervention to improve his vision.  On March 16, 2010, a yag capsulotomy was performed but follow-up records indicate that he experienced no improvement in visual acuity and elected to proceed with a Descemet's stripping endothelial keratoplasty (DSEK).

On April 14, 2010, the Veteran underwent DSEK.  An ophthalmology attending note states that intraoperative posterior pressure resulted in the need to close the eye prior to successful air bubble replacement.  The Veteran returned a week later for a follow-up appointment with the ophthalmologist and stated that he had no improvement in vision and described it as "looking through fogged goggles."  A second surgery was performed later that same month due to the first failed corneal endothelial graft of the left eye.

In June 2011, the Veteran was seen in the eye clinic for complaints of occasional pain in left eye of a pressure or throbbing nature and stated that his vision fluctuated in the left eye.  In October 2011 he was seen for complaints of pain in the left eye and occasional watering.  At his April 2017 Board hearing, the Veteran testified that he had a droopy eyelid which he believed was the result of the surgery performed by VA.  

Veterans who sustain an additional disability as the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination shall receive disability compensation in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151.

A disability is a qualifying additional disability if:  1) it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment; or examination furnished to the veteran under any law administered by VA, and 2) the proximate cause of the disability was a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event not reasonably foreseeable.  Id. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and 1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

A review of the record indicates that VA has not yet obtained a medical opinion in connection with the Veteran's claim.  In light of the evidence of record, the Board finds that a medical examination is necessary in order to clarify the nature and etiology of any current left eye disability.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the record contains complete VA clinical records pertaining to the Veteran's left eye treatment from January 2010 to the present.

2.  Schedule the Veteran for a VA medical examination by an appropriate examiner for the purpose of determining whether he currently exhibits any additional left eye disability as a result of VA medical care in April 2010, and, if so, whether the proximate cause of such additional respiratory disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.

Access to the Veteran's electronic VA claims file must be provided to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner shall provide an opinion as to the following:

Is it at least as likely as not, (a 50 percent or more probability), that the Veteran currently exhibits, or has at any time since April 2010 ever exhibited, an additional left eye disability which was caused by VA medical care, particularly the March 2010 and April 2010 eye procedures described above?

If so, it is at least as likely as not, (a 50 percent or more probability), that any such additional left eye disability is either due to (1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in providing such care or (2) an event that was not reasonably foreseeable?  In other words, is this the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures or is this event not considered an ordinary risk of the treatment provided?

The examiner must provide a rationale for all opinions rendered, including reference to the pertinent evidence of record, particularly medical records establishing the Veteran's left eye condition immediately prior to the March and April 2010 period of medical treatment, as well as the Veteran's statements to the effect that he experienced pain, watering, varied eyesight in his left eye, and a droopy eyelid. 

3.  After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





